     Case 2:20-cv-03470-VAP-JDE Document 24 Filed 08/07/20 Page 1 of 1 Page ID #:118




 1                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
12    KANNON ROBINSON,                      ) Case No. 2:20-cv-03470-VAP (JDE)
                                            )
13                      Plaintiff,          )
                                            ) JUDGMENT
14                 v.                       )
                                            )
      ROBERT AYALA, et al.,                 )
15                                          )
                                            )
16                      Defendant.          )
                                            )
17                                          )
18
            Pursuant to the Order Accepting Findings and Recommendations of the
19
      United States Magistrate Judge,
20
            IT IS HEREBY ADJUDGED that this action is dismissed without
21
      prejudice.
22
23
      Dated: August 7, 2020
24
                                               ______________________________
25                                             VIRGINIA A. PHILLIPS
26                                             United States District Judge
27
28
